Name: Commission Regulation (EC) No 2081/2003 of 27 November 2003 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R2081Commission Regulation (EC) No 2081/2003 of 27 November 2003 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Official Journal L 313 , 28/11/2003 P. 0011 - 0020Commission Regulation (EC) No 2081/2003of 27 November 2003on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries(1), as last amended by Regulation (EC) No 374/98(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 1779/2002 of 4 October 2002 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States(3) set out the version valid on 1 January 2003.(2) The alphabetical coding of countries and territories is based on the ISO alpha 2 standard in force as far as it is compatible with the requirements of Community legislation.(3) Changes affecting some codes make it necessary to draw up a new version of the nomenclature.(4) It is nevertheless preferable to provide for a transition period to allow certain Member States to adapt to the amendments made; it is essential for purposes of simplification for this transition period to end when the provisions revising the rules on the Single Administrative Document come into force.(5) The measures provided for in this Regulation are in accordance with opinion of the Committee on Statistics relating to the trading of goods with non-member countries,HAS ADOPTED THIS REGULATION:Article 1The version valid from 1 January 2004 of the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2004.However, the Member States may use the three-digit numerical codes also shown in the Annex to the Regulation until the provisions revising Annexes 37 and 38 to Commission Regulation (EEC) No 2454/93 come into force(4).This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 118, 25.5.1995, p. 10.(2) OJ L 48, 19.2.1998, p. 6.(3) OJ L 269, 5.10.2002, p. 6.(4) OJ L 253, 11.10.1993, p. 1.ANNEXNOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES(Version valid with effect from 1 January 2004)>TABLE>